DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 15th of July of 2021, has been entered.
 
Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 15th of July of 2021. The amendments in the filed response have been entered. 
Claims 1-4, 8-11, 13, 15 and 16-17 have been amended. 
Claim 19 has been confirmed to be canceled.
Claims 1-18 and 20 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 8,233,751, hereinafter “Patel”), in view of Armstrong (US 2018/0247302, hereinafter “Armstrong”), in view of Takada (US 2020/0028688 hereinafter “Takada”).
Regarding Claims 1, 8 and 15, Patel teaches 
receiving […] an electronic document comprising transactional data; (“For the sake of simplicity of description, the system in FIG. 3 is shown as consisting of two main computing locations, the document server 30 and the recordkeeping server 32. More particularly, various documents 10 provide a source for transaction documents 12. The transaction documents 12 are converted to digital form in a capture document image process 110 and stored in a document database 20.” See Patel in Col 5 Ln 63 – Col 6 Ln 2)
determining, […] based on the transactional data, a document type; (“An identify document type 115 process analyzes the individual document images which have been acquired for recordkeeping by the system 100. The identify document type 115 determines classifying features such as a document type of each transaction documents 12 for input to a route document image process 120 which uses the configuration file information from the generate configuration file process 180 to add routing information to the document image and allow it to be sent to the proper location for further processing by among subsequent functions the associate image with template process 130. The associate image with template process 130 checks the template database 22 to select the appropriate template to use to determine what data needs to be extracted from the document 12.” See Patel in Col 6 Ln 2-16)
extracting […] a portion of the transactional data from the electronic document based on the document type; (“The extract record data from image process 140 uses the selected template with the document image to extract the desired record data. The extracted record data is then used for the populate data capture template with record data process 150. The performance of the extraction and population processes is checked within the verify integrity and accuracy of record data process 160 which by employ of an adaptive transcription and verification method can iterate the verification process until the necessary accuracy in the transcription is achieved.” See Patel in Col 6 Ln 16-25)
storing […] the portion of the transactional data across a plurality of […] nodes on a network; (“At this point, the verified record data is stored into the record database 24 located on the recordkeeping server 32.” See Patel in Col 6 Ln 25-27; “While the simplified record keeping system 100 in FIG. 3 is shown as consisting of two computing locations, this partitioning is merely exemplary and the entire system could be implemented on either a single computer or more than two. For example, in another exemplary embodiment the capture 110, identification 115 and routing 120 processes are implemented on a smart router device 80.” Col 6 Ln 40-46)
determining […] a validity of the portion of the transactional data stored on at least one of the plurality of distributed ledger nodes to detect tampering of the portion […]; (“A verify data integrity and recognition accuracy process 1308 uses statistical analysis to select one of the acquired values and determine whether the variance between the transcribed field is greater than the predetermined threshold of accuracy (0 for 100% accuracy). If sufficient confidence in the value found has been achieved with the latest addition to the transcription then this document is removed from the list of documents to be verified and the worker 9 is presented with the next document which needs transcription.” See Patel Col 7 Ln 28-36) and
[transmitting], […] after the determining of the validity, the portion of the transactional data to an external node. (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8.” See Patel Col 8 Ln 2-7).
Patel substantially teaches a method for managing a transaction (recordkeeping) between two parties implemented by one or more data processor forming one or more computing devices (including systems with at least one processor and at least one memory or non- transitory computer-readable medium: “While the simplified record keeping system 100 in FIG. 3 is shown as consisting of two computing locations, this partitioning is merely exemplary and the entire system could be implemented on either a single computer or more than two. For example, in another exemplary embodiment the capture 110, identification 115 and routing 120 processes are implemented on a smart router device 80. As can be appreciated, the methods and systems of the simplified recordkeeping system are applicable to various record keeping systems including, but not limited to, medical record systems, accounting systems, and educational record systems. Although the methods and systems are applicable to various recordkeeping systems, for ease of the discussion, the remainder of the disclosure will be discussed in the context of an accounting system.” See Patel in Col. 6 Ln 40-54 and reference Figures 1 and 5).
Patel does not expressly teach a distributed ledger management service (DLMS) microservice.  
However, Armstrong does teach a distributed ledger management service (DLMS) microservice (describing the service in a blockchain: “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain. Each node in the network can add blocks to the chain, where every node is adding blocks at the same point in the chain at the same time. The more nodes that comprise the network the harder it is to disrupt the storage of the blockchain. Unlike centralized systems which rely on a single authority, there is no single point of failure in these distributed nodes network. If you change the content of a block you change its Hash.” See Armstrong in [0186]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Patel of “the recordkeeping system, receiving an electronic document, determining the document type, extracting a portion of data, determine validity of the portion of data and providing the portion of data for storage”, as disclosed by Patel, with “a distributed ledger system”, as taught by Armstrong, because it would include the enhanced security of encrypting the data that is recorded and maintained in the distributed ledger system. 
Patel, in view of Armstrong, does not expressly teach the determining of the validity based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes. 
However, Takada does teach determining of the validity [of the transactional data] based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes (“…at 226, the examiner program 110(2) associated with the second entity 102(2) may receive the get response, examine the received content, and may send an examination response to the management program 114(2) associated with the second entity 102(2). For example, the examiner program 110(2) may reconstruct the related data object from the title, object ID, and hash value included in the on-chain agreement document received from the management program and using the content received in the get response. If the hash value received from the management program does not match the hash value of the content received in the get response, the examiner program may terminate the examination and indicate a failure condition. In this case, the examiner program may reply to the management program with an examination response that indicates the failure condition. On the other hand, if the hash verification is successful, i.e., the hash value received in the on chain agreement document from the management program matches the hash value of the content received in the get response, then the examiner program may send an examination response indicating that examination has been successful.” See Takada in at least [0092]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Patel of “a verify data integrity and recognition accuracy process”, as disclosed by Patel, and include in the teachings of Armstrong, the “comparison of hash values”, as taught by Takada, because the comparison of various data improves the accuracy of validation and prevents false positives and fraudulent attacks. 
Regarding Claims 2, 9 and 16, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong, further discloses transmitting, by the DLMS microservice, the electronic document to the external node (“the accounting database 26 contains the information that the accountant 4 can query to extract the data necessary to comply with reporting requirements. Also as illustrated in FIG. 1, the accountant generates tax documents 16 for submission to tax authorities 8.” See Patel in Col 2 Ln 63 – 3 Ln 3; "recordkeeping system the accounting database 26 contains the records [...] retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8." Patel in Col 8 Ln 1-7; communication network in connection with an external node of the third party: “Further, the system 100 comprises a financial messaging server 130 connected to the network 116. The financial messaging server 130 provides a financial messaging service between any two intermediary servers, including the first intermediary server 126 and the second intermediary server 128. Some of the examples of financial messaging services include SWIFT (Society for Worldwide Interbank Financial Telecommunication) for cross border transactions. ACH (Automated Clearing House) used in USA and RTGS (Real Time Gross Settlement) used in India and Hong Kong.” See Armstrong in [0091]; “During communication with the second intermediary server 128, the first intermediary server 126 is configured to transmit one or more first requests, each comprising the token, to the second intermediary server 128, via the messaging bus 118. Examples of one or more first requests comprise, but are not limited to, KYC check and payment acceptance. In one embodiment of the invention, the the one or more first requests are transmitted on basis of a plurality of predefined criterion.” Armstrong in [0104]; distributed ledger system operating on blockchain; “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain. Each node in the network can add blocks to the chain, where every node is adding blocks at the same point in the chain at the same time. The more nodes that comprise the network the harder it is to disrupt the storage of the blockchain.” See Armstrong in [0186]).
Regarding Claims 3, 10 and 17, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong and in view of Takada, further discloses wherein the portion of the transactional data is extracted based on an enumerated list defined by a third party, (interpreting the enumerated list as provided in a contract from the third party: “In some cases, the management computing devices 112 may be used for managing and validating transactions recorded on the blockchain 120, e.g., using the management program 114 for a variety of different applications, such as for executing conditions of a smart contract, performing security transactions, logging events in a system, managing internet of things (IoT) devices, managing data, tracking banking transactions, or any of numerous other applications (referred to generally herein as recording transactions). In some examples herein, a smart contract may create a record on the blockchain 120, which describes an agreement with consensus from stakeholders, such as the first entity 102(1), the second entity 102(2), and the third entity 102(3) in the illustrated example. For instance, the smart contract may be executed to automatically trigger certain operations, such as on other computing devices when a specified condition for performing a transaction is detected.” See Takada in [0062]) and further comprising providing the portion of the transactional data to the external node for transmission to the third party (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8.” See Patel in Col 8 Ln 2-7; further describing the third party as part of a financial institution: “Further, the system 100 comprises a financial messaging server 130 connected to the network 116. The financial messaging server 130 provides a financial messaging service between any two intermediary servers, including the first intermediary server 126 and the second intermediary server 128. Some of the examples of financial messaging services include SWIFT (Society for Worldwide Interbank Financial Telecommunication) for cross border transactions. ACH (Automated Clearing House) used in USA and RTGS (Real Time Gross Settlement) used in India and Hong Kong.” See Armstrong in [0091]).
Regarding Claims 4 and 11, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1 and 8. Patel, in view of Takada, further teaches wherein the portion of transactional data extracted is based on an enumerated list defining required information for the document type (interpreting the enumerated list as provided in a contract from the third party, See Takada in [0062]; reporting, managing data file taxes to a third party, Patel in reference to Figure 8 and related paragraphs; "Each document type is further elaborated with key information that can be extracted into the template database for use in various business transactions.” Patel in Col 5 Ln 4-7).
Regarding Claims 5, 12 and 18, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong, further discloses wherein the plurality of distributed ledger nodes comprise at least one of a hyperledger node or a blockchain node (See Armstrong in [0186]).
Regarding Claims 6 and 13, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1 and 8. Patel, in view of Armstrong, further teaches storing, by the DLMS microservice, the electronic document in a database (receive transaction document, thus containing transactional data; "The transaction documents 12 are converted to digital form [i.e. electronic document] and stored in a document database 20." See Patel in Col 5 Ln 63 – Col 6 Ln 27; “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain. Each node in the network can add blocks to the chain, where every node is adding blocks at the same point in the chain at the same time. The more nodes that comprise the network the harder it is to disrupt the storage of the blockchain.” See Armstrong in at least ¶ [0186] and [0189]).
Regarding Claims 7 and 14, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1 and 8. Patel, in view of Armstrong, further teaches the transactional data includes at least one of a party identification, a distributed ledger technology (DLT) node identification, or a location of a party or node (“FIG. 9 the simplified recordkeeping system extracts from the document the date of transaction, expense amount, and bill or invoice number among others. The required fields necessary for proper storage of expenses are for example: 1) expense type; 2) expense amount; 3) date & time; 4) expense id; 5) vendor name; 6) receipt number; and 7) payment type [...] 1) account type; 2) amount; 3) date issued; 4) date due; 5) invoice number; 5) vendor name [...] The key information to be extracted in this case would be limited to 1) date; 2) vendor name; 3) type; and then 4) the actual content")” See Patel in Col 10 Ln 4-34; party identification; enriched data record from extracted attributes of a document: "In one embodiment of the invention, the first intermediary server 126 is configured to extract a plurality of attributes from the one or more documents. The plurality of attributes may comprise, but are not limited to, originator attributes, beneficiary attributes and purpose of payment etc." See Armstrong in ¶ [0099]; "Preferably the first data element comprises identification data for a payor [i.e. party identification], the second data element comprises identification data for a payee (biller) and the third data element comprises identification currency, denomination and value data." See Armstrong in ¶ [0329]).
Regarding Claim 20, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claim 1. Patel, in view of Armstrong, further teaches the external node interfaces with the DLMS microservice based on the document type (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8.” See Patel in Col 8 Ln 2-7; further describing the third party as part of a financial institution: “Further, the system 100 comprises a financial messaging server 130 connected to the network 116. The financial messaging server 130 provides a financial messaging service between any two intermediary servers, including the first intermediary server 126 and the second intermediary server 128. Some of the examples of financial messaging services include SWIFT (Society for Worldwide Interbank Financial Telecommunication) for cross border transactions. ACH (Automated Clearing House) used in USA and RTGS (Real Time Gross Settlement) used in India and Hong Kong.” See Armstrong in [0091]).

Response to Arguments
Applicant’s arguments, filed the 15th of July of 2021, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claims 1-20 were rejected under 35 U.S.C. § 101 as directed to an abstract idea without significantly more. Reconsideration of this rejection is respectfully requested. The Examiner alleges that the claims recite an abstract idea of certain methods of organizing human activity, specifically the commercial or legal interactions of managing a transaction between people. Claims 1-18 and 20 have been amended to recite technology for extracting transactional data from an electronic document. Claims 1-18 and 20 as amended are not directed to the abstract idea of certain methods of organizing human activity, are not actions carried out in the human mind, and are not limited to collecting, analyzing, and displaying information.
In response: The arguments have been considered in full, but only the arguments above will be shown. The claims have been amended in order to overcome other issues, but sufficient to confirm the claims are not directed to an abstract idea. Thus, the claims are not directed to an abstract idea and the rejection under 101 for subject matter eligibility has been withdrawn. 

Regarding the rejection under 35 USC 112(b), the Applicant argues: The Examiner indicates that the claims as recited do not make it clear if the DLMS is stored in the recited memory and executed by the recited processors.
Claim 1 has been amended to recite that the DLMS microservice is executed by one or more data processors. Claim 8 has been amended to remove the phrase "by the DLMS microservice" since there are other statements in claim 8 that make it clear that instructions stored in memory are being executed to result in the recited operations. Claim 15 has been amended to remove the phrase "by the DLMS microservice" since there are other statements in claim 15 that make it clear that instructions stored in the non-transitory computer programmable product implement the operations when executed. Applicant believes that claims 1, 8, and 15 as amended, and their dependent claims, are definite.
In response: The claims are confirmed to have been amended to be clear, and thus the rejection under 112(b) has been withdrawn. 
However, the removal of the term Distributed Ledger Management Service (DLMS) in claims 8 and 15 may not have been necessary. In a DLMS, as recited in claim 8, it is accurate to recite “at least one data processor” but it is misleading to not recite “at least one memory” because there may be more than two nodes as part of the distributed ledger system. Similarly in claim 15, in a DLMS it is misleading to not recite “at least one non-transitory computer programmable product”. The suggested corrections would also be acceptable to overcome the 112(b) issue. 

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Patel (U.S. Patent No. 8,233,751) in view of Armstrong (U.S. Patent Application Publication No. 2018/0247302). Reconsideration of this rejection is respectfully requested.
Patel discloses transaction documents 12 that are converted to a digital form in a capture document image processor 110 and stored in a document database 20 (5:65-6:2). An identity document type 115 process analyzes the individual document images and determines classifying features such as document type for each of the transaction documents 12 (6:2-7). Routing information is added to the document image to allow it to be sent to the proper location for processing (6:7-12). An associate image with template process 130 checks the template database 22 to select an appropriate template to use in determining what data to extract from the document 12 (6:12-16). Data is extracted from the document and used to populate a data capture template (6:18-20). The performance of the extraction and population processes is checked by an adaptive transcription and verification process (6:20-25). The verified record data is then stored into a record database 24 (6:25-27).
Patel does not disclose "storing, by the DLMS microservice, the portion of the transactional data across a plurality of distributed ledger nodes on a network; determining, by the DLMS microservice, a validity of the portion of the transactional data stored on at least one of the plurality of distributed ledger nodes to detect tampering of the portion, the determining of the validity based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes on a network; and providing, by the DLMS microservice, after the determining of the validity, the portion of the transactional data to an external node."
In response: Patel is shown to teach storing the transactional data in nodes within a network, as recited in the claim. 
The Applicant further argues: The Examiner has acknowledged that Patel does not teach a DLMS microservice and decentralizing, by the DLMS microservice, the portion of the transactional data by storing the portion across a plurality of distributed ledger nodes. The Examiner has cited Armstrong in an attempt to overcome this deficiency in Patel.
Armstrong discloses a computer implemented method for processing a financial transaction. The method includes transmitting one or more documents pertaining to a financial transaction from a first intermediary server 126 to a first document store 132 ([0128]). The first intermediary server 124 generates an enriched data record from one or more documents and adds the enriched data record to a blockchain 124 ([0129]). For example, attributes may be extracted from the one or more documents and combined or otherwise processed to generate the enriched data record ([0130]). The first intermediary server 126 requests a token server 120 to generate a token corresponding to the financial transaction. The token is generated at the token server 120 and added into the blockchain 124 by the token server 120 ([0133]). The token is transmitted from the token server 120 to the first intermediary server 126 ([0133]). The token is then transmitted from the first intermediary server 126 to the first document store 132 and stored in association with the one or more documents in the first document store 132 ([0133]).
The Examiner stated that "it would have been obvious ... to modify the teachings of Patel ... to include "a distributed ledger system" and "nodes for decentralized storage", as taught by Armstrong, to enhance the security and integrity of the plurality of data being maintained (i.e. electronic documents, transactions) and thereby allow for protected data in addition to secure communication between parties". However, Patel modified by Armstrong, as suggested by the Examiner, does not teach "determining a validity of the portion of the transactional stored on at least one of the plurality of distributed ledger nodes to detect tampering of the portion, the determining of the validity based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes".
In response: The interpretation of the art is in reference to the concept of validating transactional data and the management and storage of data in a decentralized system. Patel does teach the functions as recited in the claims, and when Armstrong is combined to include the decentralized ledger system as defined, it shows to teach the limitations of the claim as recited. 
The limitation of the determining of the validity based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes is shown to be taught by Takada, where the comparison of the data requested is to the record on the ledger. The limitations are shown to be taught as recited in the claim. The claims as amended remain rejected under 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685